Title: To George Washington from Thomas Mifflin, 22 August 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Philadelphia, 22nd Augt 1794.
               
               In the Secretary of the Treasury’s Report, dated the 5th instant, and published with your assent, relatively to the opposition, which has been given to the execution of the laws, for laying duties on spirits distilled within the United States, and upon Stills, the following passage occurs:
               
               "This is at once an example of a disposition to support the laws of the Union, and of an opposite one, in the local officers of Pennsylvania, within the non-complying scene. But it is a truth, too important not to be noticed, and too injurious not to be lamented, that the prevailing spirit of those officers has been either hostile or lukewarm to the execution of those laws; and that the weight of an unfriendly official influence has been one of the most serious obstacles with which they have had to struggle."
               Desirous of manifesting in every way a zealous co-operation in the views of the General Government, permit me to request, that you will direct the evidence, on which the above charge is founded, to be communicated to me; in order that I may take the proper steps to vindicate the honor of the State Government, and to remove the delinquent officers. If any officer whose commission depends on the will of the Executive Magistrate, has evinced "a spirit hostile to the execution of the laws" of <the Union,> or has obstructed their operation, by "the weight of an unfriend<ly> official influence", I do not hesitate to promise the severest animadversion upon so criminal a conduct; and where the Commission does not depend upon my grant, will earnestly recommend the subject to the attention of the Legislature. In its present form, however, the charge is so indiscriminate, that those Citizens who may be involved in its obloquy do not enjoy a fair opportunity for defence, nor does the Government possess the means to discover the proper objects for its indignation and censure. I am, with perfect respect, Sir, Your Excellency’s Most Obed: Hble Serv:
               
                  Tho. Mifflin
               
            